  Case 15-02129         Doc 46     Filed 05/06/19 Entered 05/06/19 08:57:20              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-02129
         KIMBERLY A. WALSH
         ERIC J. WALSH
                  Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/23/2015.

         2) The plan was confirmed on 04/01/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/02/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,602.00.

         10) Amount of unsecured claims discharged without payment: $39,348.17.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-02129       Doc 46       Filed 05/06/19 Entered 05/06/19 08:57:20                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $14,289.76
       Less amount refunded to debtor                           $385.81

NET RECEIPTS:                                                                                  $13,903.95


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $612.13
    Other                                                                   $55.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,667.13

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                 Unsecured         647.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE        Secured        9,775.00     11,623.88         4,534.61      4,534.61    1,358.62
CAPITAL ONE AUTO FINANCE        Unsecured      1,714.00            NA              NA            0.00        0.00
CAPITAL ONE NA                  Unsecured         670.00        621.90          621.90          62.19        0.00
CAVALRY SPV I LLC               Unsecured            NA         670.76          670.76          67.08        0.00
CHASE CC                        Unsecured      1,184.00            NA              NA            0.00        0.00
CHASE CC                        Unsecured         666.00           NA              NA            0.00        0.00
Crestwood Dental & TMJ Care     Unsecured         542.77           NA              NA            0.00        0.00
FORD MOTOR CREDIT COMPANY LL    Secured       11,350.00            NA              NA            0.00        0.00
FORD MOTOR CREDIT COMPANY LL    Unsecured     10,650.00     10,824.64        10,824.64      1,082.46         0.00
ILLINOIS COLLECTION SVC         Unsecured         218.00           NA              NA            0.00        0.00
KOHLS                           Unsecured         621.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         603.00        603.64          603.64          60.36        0.00
Professional Account Services   Unsecured         404.03           NA              NA            0.00        0.00
PRONGER SMITH MEDICAL ASSOCS    Unsecured      1,528.00       1,528.18        1,528.18        152.82         0.00
TARGET                          Unsecured         257.00           NA              NA            0.00        0.00
US DEPT OF ED GREAT LAKES       Unsecured     18,027.00     19,186.84        19,186.84      1,918.68         0.00
Williams & Fudge Inc            Unsecured      3,002.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-02129         Doc 46      Filed 05/06/19 Entered 05/06/19 08:57:20                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $4,534.61          $4,534.61         $1,358.62
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $4,534.61          $4,534.61         $1,358.62

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $33,435.96          $3,343.59              $0.00


Disbursements:

         Expenses of Administration                             $4,667.13
         Disbursements to Creditors                             $9,236.82

TOTAL DISBURSEMENTS :                                                                      $13,903.95


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
